     Jeffrey S. Allison (NV Bar No. 8949)
1    HOUSER & ALLISON, APC
2    9970 Research Drive
     Irvine, California 92618
3    Phone: (949) 679-1111
     Fax: (949) 679-1112
4    jallison@houser-law.com
5

6    Former Attorneys for Plaintiff and Counter-Defendant, Deutsche Bank National Trust Company, as
     Indenture Trustee for American Home Mortgage Investment Trust 2007-1
7
                                  UNITED STATES DISTRICT COURT
8
                                        DISTRICT OF NEVADA
9

10
     DEUTSCHE BANK NATIONAL TRUST                       CASE NO. 2:14-cv-01131-APG-VCF
11   COMPANY, an Indenture Trustee for American
     Home Mortgage Investment Trust 2007-1,
12

13                        Plaintiff,

14   v.                                                 MOTION TO REMOVE FROM CM/ECF
                                                        SERVICE LIST
15   SFR INVESTMENTS POOL 1, LLC, a Nevada
16   limited liability company, PEARL COVE III
     HOMEOWNERS ASSOCIATION, a Nevada
17   nonprofit corporation; DOE individuals I
     through X; and ROE CORPORATIONS XI
18   through XX,
19
                          Defendants.
20
     SFR INVESTMENTS POOL 1, LLC, a Nevada
21   limited liability company,
22

23                        Cross-claimant,
     vs.
24

25   MARTHA MASSANGO, an individual;
     APANDE NELSON EJELLE, an individual,
26
27                        Cross-Defendants.
28

                                                  -1-
1    SFR INVESTMENTS POOL 1, LLC, a Nevada
     limited liability company,
2

3                          Counter-Claimant,
4

5    vs.

6    DEUTSCHE BANK NATIONAL TRUST
     COMPANY, an Indenture Trustee for American
7
     Home Mortgage Investment Trust 2007-1,
8

9                           Counter-Defendant

10

11

12                    MOTION FOR REMOVAL FROM CM/ECF SERVICE LIST

13          Jeffrey S. Allison, Esq., of the law firm Houser and Allison, APC (the “Firm”), as former
14   counsel for Plaintiff Deutsche Bank National Trust Company, as Indenture Trustee for American
15   Home Mortgage Investment Trust 2007-1, (the “Party”), hereby submits this Motion for Order
16   Granting Request for Removal from CM/ECF Service List as to Jeffrey S. Allison, Esq., (the
17   “Motion”). This Motion is made and supported by the following Memorandum of Points and
18   Authorities.
19
                               MEMORANDUM OF POINTS AND AUTHORITIES
20
            The Firm is no longer involved in this action. McCarthy & Holthus associated in the action
21
     for the Party on September 23, 2015 with the intention to follow with a substitution of
22
     attorney. (ECF No. 13). Wright, Finlay & Zak associated in the action for the Party on June 23,
23
     2017. (ECF No. 85). Wright, Finlay & Zak substituted as counsel for the Party in the action on
24
     September 19, 2017. The undersigned has not participated or served as counsel for the Party since
25
     September 23, 2015. ECF notices to its counsel Jeffrey S. Allison, Esq., of the Firm are no longer
26
     required.
27
28

                                                     -2-
1           Therefore, the Firm hereby submits this Motion for Order Granting Request for Removal from

2    CM/ECF Service List as to Jeffrey S. Allison, Esq.

3
                                                 /s/ Jeffrey S. Allison_____
4
                                                 Jeffrey S. Allison (NV Bar No. 8949)
5                                                HOUSER & ALLISON, APC
                                                 9970 Research Drive
6                                                Irvine, California 92618
                                                 Phone: (949) 679-1111
7                                                Fax: (949) 679-1112
                                                 jallison@houser-law.com
8

9

10

11

12

13

14                                         COURT APPROVAL
15

16          IT IS SO ORDERED.
17
                   1-7-2020
18          Date: _________________
19

20                                                        _____________________________________
21                                                        UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27
28

                                                    -3-
1                                        CERTIFICATE OF SERVICE
2            I hereby certify that I am over the age of eighteen (18), that I am not a party to this action, and
     that on this date I caused to be served a true and correct copy of the following documents:
3

4                        MOTION TO REMOVE FROM CM/ECF SERVICE LIST

5    I served the above-named document(s) by the following means to the persons as listed below:

6           Electronic Service through CM/ECF Electronic Filing System
7           United States Mail, Postage Fully Prepaid
8
            Personal Service
9
            By Direct Email (as opposed to through the ECF System)
10
            By Fax Transmission
11

12          By Overnight Mail

13
     Ace Clinton Van Patten
14   Tiffany & Bosco
     10100 W. Charleston Blvd.
15   Ste. 220
16   Las Vegas, NV 89135
     702-258-8200
17   Fax: 702-258-8787
     Email: AVP@tblaw.com
18
     Edgar C Smith
19   Dana Jonathon Nitz
20   R. Samuel Ehlers
     Wright Finlay & Zak, LLP
21   7785 W. Sahara Ave., Suite 200
     Las Vegas, NV 89117
22   702-475-7964
     Fax: 702-946-1345
23
     Email: esmith@wrightlegal.net
24   Email: dnitz@wrightlegal.net
     Email: sehlers@wrightlegal.net
25
     Diana S. Ebron
26   Howard C. Kim
     Jacqueline A. Gilbert
27
     Karen L. Hanks
28   Kim Gilbert Ebron
     7625 Dean Martin Drive, Suite 110
                                                       -4-
     Las Vegas, NV 89139
1    (702) 485-3300
2    Fax: (702) 485-3301
     Email: diana@kgelegal.com
3    Email: howard@kgelegal.com
     Email: jackie@kgelegal.com
4    Email: karen@kgelegal.com
5    Scott A Flinders
6    Todd W Prall
     Hutchison & Steffen, LLC
7    Peccole Professional Park
     10080 W Alta Dr., Ste. 200
8    Las Vegas, NV 89145
     702-385-2500
9
     Fax: 702-385-2086
10   Email: sflinders@hutchlegal.com
     Email: tprall@hutchlegal.com
11

12
           I declare under penalty of perjury that the foregoing is true and correct.
13

14
     Dated: January 6, 2020
15
                                                          /s/ Jasmine Blanco
16                                                An employee of HOUSER & ALLISON, APC
17

18
19

20

21

22

23

24

25

26
27
28

                                                     -5-
